Title: To George Washington from Peter Muhlenberg, 13 November 1782
From: Muhlenberg, Peter
To: Washington, George


                  
                     Sir
                     Winchester Barracks Novr 13th 1782.
                  
                  Agreeable to Your Excellencys Orders the troops have been removd from Cumberland Court House, and are now at this place; where I have taken charge of the Prisoners & dismissed the Militia.  As the Officers in the recruiting Service were directed to make returns Monthly to Cumberland, The Sudden removal from there puts it out of my power to transmit Your Excellency the returns for the Month of October but have requested General Scott, to transmit them as soon as they come in.  I have the Honor to be with the highest respect Your Excellencys Most Obedt humble Servt
                  
                     P. Muhlenberg
                     
                  
               